Citation Nr: 1047094	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  10-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 1946 
to March 1953 and from November 1954 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which in part, denied service connection for kidney 
disease.  

The case was previously before the Board in July 2010, when it 
was remanded to obtain additional evidence, including a medical 
opinion.  The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The service medical records do not show any complaints or 
diagnosis of any kidney disease during service.  

2.  There is no competent medical evidence that a kidney disease 
became manifest within the first year after the Veteran separated 
from military service.  

3.  Private hospital records dated February 1994, approximately 
25 years post-service,  reveal the presence of right kidney 
cystic disease.  

4.  The Veteran's service-connected disabilities include: 
posttraumatic stress disorder (PTSD); hearing loss; type 2 
diabetes mellitus, including peripheral neuropathy and cataracts; 
and, pes planus.  None of these service-connected disabilities 
are the direct and proximate cause of the Veteran's kidney 
disease.  


CONCLUSION OF LAW

The criteria for service connection for a kidney disease are not 
met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by an 
August 2008 letter, which substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, the 
relative duties of VA and the claimant to obtain evidence.  A 
February 2010 letter complied with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently 
readjudicated in the October 2010 Supplemental Statement of the 
Case.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  At a March 
2010 hearing before the undersigned Veterans Law Judge, the 
Veteran specifically waived any error in the content or timing of 
the required notice.  

VA has obtained service treatment records, private treatment 
records, and VA treatment records.  VA has also assisted the 
appellant in obtaining evidence, and afforded him the opportunity 
to present written statements, and evidence.  The Veteran was 
accorded several VA Compensation and Pension examinations and an 
additional medical opinion was obtained in October July 2010.  
The Veteran has indicated treatment for his claimed kidney 
disease by a private physician.  In July 2010, VA contacted the 
Veteran in an effort to have him execute a medical release form 
to obtain complete copies of the alleged private medical records.  
The Veteran did not provide the requested information or release 
authorization for VA to obtain these records.  Rather, he replied 
in November 2010 that he had no additional evidence to submit. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service if 
it is manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection is also warranted for a disability which is 
aggravated by, proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary condition, 
the secondary condition is considered a part of the original 
condition.  Id.

It is not contended, nor does the evidence show, that the claimed 
kidney disease had its onset in service, was aggravated during 
service, or that kidney disease was manifested during the first 
post service year.  The Veteran's service treatment records do 
not reveal any complaints of, treatment for, or diagnosis of 
kidney disease during active service.  In August 1968, retirement 
examination of the Veteran was conducted and kidney disease was 
not diagnosed at that time.  

The Veteran's claim is that he warrants service connection for 
kidney disease secondary to his service-connected diabetes 
mellitus.  A February 2003 rating decision granted service 
connection for type 2 diabetes mellitus as a residual of the 
Veteran's exposure to Agent Orange during his active service in 
Vietnam pursuant to 38 C.F.R. § 3.309(e).  

A February 1994 private medical record reflects that the Veteran 
was recently admitted to the emergency room with complaints of 
right flank pain.  An intravenous urogram was conducted and 
impression was "enlarged right kidney secondary to multiple 
cysts."  This diagnosis was confirmed by a January 2001 private 
computed tomography (CT) examination report which indicated an 
impression of "polycystic right kidney."  A March 2002 letter 
from a private physician indicated that the Veteran had renal 
disease as one of his present disabilities.  

In August 2002, a VA Compensation and Pension examination of the 
Veteran was conducted and included the diagnoses of:  type 2 
diabetes mellitus, longstanding hypertension, ischemic heart 
disease, and diabetes mellitus, chronic renal disease.  The 
examining physician stated the opinion that the Veteran's renal 
(kidney) disease was not secondary to the diabetes mellitus.  

In January 2004, another VA Compensation and Pension examination 
was conducted by a different physician.  The examining 
physician's medical opinion was that the "Veteran's renal 
condition is not related to diabetes.  He has a documented 
history of polycystic kidney disease, as well as chronic 
hypertension.  In my opinion there is no evidence that the 
diabetes contributes to his renal condition."  

VA treatment records dated June, July, and October, 2004 reveal 
diagnoses of multiple disabilities including: type 2 diabetes; 
chronic renal insufficiency; and, hypertension.  All disabilities 
were listed as separate numbered items under the Veteran's 
assessment and treatment plan by the treating physician.  

VA treatment records dated in August 2006 and February 2007 also 
contained diagnoses including type 2 diabetes; chronic renal 
insufficiency; and, hypertension.  These disabilities are listed 
separately in the medical history section of the treatment 
record.  However, in the "assessment and plan" section the 
treating physician indicated "type 2 diabetes with peripheral 
neuropathy and also proteinuria and renal failure" in August 
2006, and indicated "diabetes with chronic renal insufficiency 
and peripheral neuropathy" in February 2007.  These treatment 
records imply a relationship between the Veteran's service-
connected diabetes mellitus and his claimed kidney disease.  
However, no rationale for this apparent link was indicated in the 
treatment records.

In February 2008, another VA Compensation and Pension examination 
was conducted in relation to the Veteran's diabetes mellitus.  
The examiner noted that the Veteran was a poor historian, but 
reviewed the medical evidence of record.  The examining 
physician's opinion was that the Veteran's chronic renal 
insufficiency, kidney disease, was more likely due to 
hypertension and not a result of the Veteran's service-connected 
diabetes.  The rational for this opinion was that the Veteran's 
kidney disease preexisted the onset of diabetes by many years.  

In October 2010, a VA physician reviewed the medical evidence of 
record and rendered an opinion with respect to the Veteran's 
etiology of the Veteran's kidney disease.  The physician noted 
that the first evidence of a diagnosis of type 2 diabetes 
mellitus was in 2002, which was years after the initial diagnosis 
of kidney disease.  The medical opinion was that the Veteran's 
kidney disease was unlikely caused, or aggravated, by the service 
connection diabetes mellitus.  

The preponderance of the evidence is against the claim for 
service connection for kidney disease.  As noted above, service 
connection is not warranted on a direct basis as there is no 
evidence of kidney disease during active service.  

Service connection is not warranted on a presumptive basis under 
38 C.F.R. §  3.309(a).  There is also no evidence that the 
Veteran's kidney disease became manifest to a degree of 10 
percent within a year of his separation from service.  The 
Veteran retired from active duty in 1968.  The earliest medical 
evidence of record showing a diagnosis of kidney disease is the 
1994 private emergency room records.  

Service connection is not warranted on a secondary basis due to 
the Veteran's service-connected diabetes mellitus.  There are two 
VA treatment records dated in August 2006 and February 2007 which 
indicated assessments of "diabetes with chronic renal 
insufficiency."  However, no rationale is indicated.  There are 
multiple VA Compensation and Pension examination reports and 
medical opinions which clearly state the Veteran's kidney disease 
is not caused by or aggravated by the service-connected diabetes 
mellitus.  These medical opinions relate the Veteran's kidney 
disease to the Veteran's nonservice connected hypertension.  They 
clearly indicate that the medical evidence of record has been 
considered and specifically refer to the fact that the Veteran's 
kidney disease was diagnosed almost a decade prior to the 
diagnosis of the Veteran's diabetes mellitus.  Accordingly, the 
medical opinions contained in the Compensation and Pension 
examination reports are more probative as they are supported by 
rationale and specific reference to supporting medical evidence 
in the record.  

To the extent that the medical evidence relates the Veteran's 
kidney disease to the Veteran's hypertension, service connection 
for this disability has previously been denied and the Veteran 
has withdrawn his prior appeal with respect to this issue.  

The preponderance of the evidence is against the claim for 
service connection for kidney disease on all bases including 
direct, presumptive, and secondary to service-connected diabetes 
mellitus.  There is no doubt to be resolved and service 
connection is not warranted.  






ORDER

Service connection for kidney disease is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


